United States Court of Appeals
                        For the First Circuit



Nos. 14-1376; 14-1377


                           THE FPE FOUNDATION,

              Plaintiff, Appellant/Cross-Appellee,

                                 v.

     LEWIS COHEN, as co-trustee of the Qualified Terminable
                    Interest Property Trust,

              Defendant, Appellant/Cross-Appellant,

   MARTIN P. SOLOMON, as co-trustee of the Qualified Terminable
   Interest Property Trust; BETSY A. SOLOMON, as trustee of the
         LLLB Trust; J. ROBERT CASEY; BETSY A. SOLOMON and
  MARTIN P. SOLOMON, as co-trustees of the Cohen-Solomon Family
                            Foundation,

             Defendants, Appellees/Cross-Appellees.




                            ERRATA SHEET

     The opinion of this Court issued on September 2, 2015 is
amended as follows:

     On page 7, line 20, and page 8, line 2, change "Suit" to
"suit"